            Case 1:19-cv-07136-LLS Document 41 Filed 10/31/19 Page 1 of 3


                                                  LAW OFFICES

                                    WILLIAMS S CONNOLLY LLP
                                           725 TWELFTH STREET, N.W.

GERSON A. ZWEIFACH                       WASHINGTON, D. C. 20005-5901           EDWARD BENNETT W ILLIAMS (19 20- 1988 )
                                                                                    PAUL R . CONNOLLY 0 922- 1978)
  (202) 434-5534                                 (202) 434 -5000
  gzweifach@wc.com
                                               FAX (202) 434-5029




                                              October 31, 2019

  VIAECF


  The Honorable Louis L. Stanton
  United States District Judge
  Daniel Patrick Moynihan U.S. Courthouse
  500 Pearl Street
  New York, NY 10007

          Re:        American Broadcasting Companies, Inc. , et al. v. Goodfriend, et al.,
                     No. 19-cv-7136-LLS

  Dear Judge Stanton:

          We represent the Plaintiffs and Counterclaim-Defendants ("Plaintiffs") in the above-
  referenced matter. 1 Pursuant to Local Civil Rule 37.2 and Rule 2A of Your Honor's Individual
  Practices, we write to request a pre-motion conference concerning Plaintiffs' anticipated Fed. R.
  Civ. P. 26(c) motion to stay discovery on Defendants David R. Goodfriend and Sports Fans
  Coalition NY, Inc.'s ("SFCNY) (collectively, "Defendants") Counterclaims pending the Court's
  ruling on Plaintiffs' Motion to Dismiss.

         Plaintiffs brought this copyright action to challenge Locast's ongoing unauthorized
  retransmission of Plaintiffs' copyrighted programming in television markets covering nearly 40
  million TV homes. Plaintiffs' Complaint explained why the Copyright Act exemption at 17
  U.S.C. § 11 l(a)(S) does not excuse Defendants' wholesale infringement of Plaintiffs' copyrights.
  The issue presented by the copyright case before the Court is well-defined.

         Defendants did not move to dismiss Plaintiffs' Complaint. Rather, Defendants responded
  with antitrust counterclaims premised on three implausible conspiracy theories: first, that the
  broadcast industry has been colluding for decades to limit broadcast signals in an effort to create

  1
   Plaintiffs are American Broadcasting Companies, Inc., Disney Enterprises, Inc., Twentieth
  Century Fox Film Corporation, CBS Broadcasting Inc., CBS Studios Inc., Fox Television
  Stations, LLC, Fox Broadcasting Company, LLC, NBCUniversal Media, LLC, Universal
  Television LLC, and Open 4 Business Productions, LLC.
         Case 1:19-cv-07136-LLS Document 41 Filed 10/31/19 Page 2 of 3

WILLIAMS & CONNOLLY LLP

The Honorable Louis L. Stanton
October 31, 2019
Page 2


the need for pay-TV platforms which must, by Acts of Congress, pay retransmission consent
fees; second, that Plaintiffs conspired to intimidate potential supporters of Defendants; and third,
that Plaintiffs' copyright action is an illegal sham, so objectively baseless that it is itself an
antitrust violation outside the broad protection of Noerr-Pennington immunity.

        On October 28, 2019, Plaintiffs moved to dismiss Defendants' Counterclaims on the
ground that none of Defendants' three conspiracy theories stated a legal claim. The motion
raises pure issues of law that have served as the basis for 12(b)( 6) dismissals of antitrust claims.
First, even if Defendants' signal strength conspiracy allegations were not wholly conclusory-
they are-and the issue of adequate signal strength were not governed by the FCC- it is-
Defendants do not have standing to challenge the alleged deficiency of broadcast signals, which,
according to Defendants' own Counterclaims, benefit them by creating a gap in coverage for
Defendants' to fill with their internet-based service. Second, Defendants fail to state a claim
based on alleged intimidation of potential business partners because (1) there is no allegation that
any particular Plaintiff conspired to say or do anything to a potential business partner of
Defendants and (2) there is no plausible basis for inferring a conspiracy, as each Plaintiff has
every reason on its own to object to Defendants' infringement. Third, the extremely limited
exception to the Noerr-Pennington doctrine for "sham" litigation does not apply to Plaintiffs'
suit because, among other reasons, Defendants bear the burden of showing that the § 111 (a)(5)
exemption excuses their copyright infringement and there are ample reasons in the Complaint
explaining why it does not.

       It was no accident that Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), the Supreme
Court case that toughened the pleading standards applicable to a 12(b)( 6) motion, was an
antitrust case. The Court emphasized "it is only by taking care to require allegations that reach
the level suggesting conspiracy that we can hope to avoid the potentially enormous expense of
discovery in cases with no reasonably founded hope that the discovery process will reveal
relevant evidence to support a§ 1 claim." Twombly, 550 U.S. at 559. Plaintiffs seek a stay
pending their motion to dismiss these antitrust counterclaims for the very reason that Twombly
encouraged the district courts to scrutinize § 1 claims at the earliest stage: to avoid burdening the
parties and the court with the enormous burdens of antitrust discovery if there is no antitrust
case. If the parties were to proceed with antitrust discovery for months until the Court has had a
chance to decide the motion to dismiss, then Defendants will have substantially achieved their
apparent objective of encumbering and slowing Plaintiffs' enforcement of their copyrights.

        Fed. R. Civ. P. 26(c) provides this Court discretion to stay discovery where, as here, there
is "good cause." Courts consider three factors when deciding whether there is "good cause" to
stay discovery pending a motion to dismiss: (1) the strength of the underlying motion, (2) the
breadth of discovery sought and the burden of responding to it, and (3) the risk of unfair
prejudice to the party opposing the stay. See Hong Leong Fin. Ltd. (Singapore) v. Pinnacle
Performance Ltd. , 297 F.R.D. 69, 72 (S.D.N.Y. 2013).
         Case 1:19-cv-07136-LLS Document 41 Filed 10/31/19 Page 3 of 3

WILLIAMS & CONNOLLY LLP

The Honorable Louis L. Stanton
October 31, 2019
Page 3


        Each factor weighs in favor of a stay here. First, as described above, Plaintiffs have
"substantial arguments for dismissal." Hong Leong Fin. Ltd. (Singapore), 297 F.R.D. at 72-75
(staying discovery pending defendants ' "seemingly strong motion to dismiss"); Picture Patents,
LLC v. Terra Holdings LLC, 2008 WL 5099947, at *2 (S.D.N.Y. Dec. 3, 2008) (granting stay
where defendants' arguments appear to be substantial). Second, discovery related to Defendants'
antitrust counterclaims premised on three separate conspiracy theories promises to be broad and
burdensome. See Spinelli v. Nat'! Football League, 2015 WL 7302266, at *2 (S.D.N.Y. Nov. 17,
2015) (granting stay in part because the number of defendants and complexity of the antitrust
claims asserted indicated discovery would "be broad and significant"). This is especially true
with respect to Defendants' signal strength conspiracy allegations, which span decades. See
O'Sullivan v. Deutsche Bank AG, 2018 WL 1989585, at *8 (S.D.N.Y. Apr. 26, 2018) (granting
stay in part because discovery would span many years); Integrated Sys. & Power, Inc., 2009 WL
2777076, at *1 (S.D.N.Y. Sept. 1, 2009) (same).

        Third, Locast is not prejudiced by the stay. "A stay pending determination of a
dispositive motion that potentially eliminates the entire action will neither substantially nor
unduly delay the action, should it continue." Spinelli, 2015 WL 7302266, at *2. The parties can
productively spend their time litigating the well-defined issue presented by the copyright suit.

        For the reasons stated above, we request Your Honor schedule a conference with the
parties regarding Plaintiffs' anticipated Motion to Stay Discovery on Defendants' Counterclaims.




cc:   All Counsel of Record via ECF
